DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-9, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lee et al. (US 9,401,371).
	In re claim 1, Lee et al., in Figs. 1A, 4, 5, 18-20 and corresponding text, teach a semiconductor device (i.e. a memory device), comprising:
one or more units of strings of cells (Fig. 1A, Note: NAND strings 121-Even and 121-Odd located each side of a pillar, wherein the pillar extends from a bit line contact 118 to a source line contact 119 and wherein each string of 121-Even and 121-Odd comprises memory cells meaning string 121-Even comprising even memory cells and string 121-Odd comprising odd memory cells, col. 10, line 48 through col. 11, line 30 and col. 2, lines 27-27-43; col. 3, lines 25-26); and
dielectric structures 86 (col. 13, lines 18-24) extending in a vertical direction Z and a first direction X perpendicular to the vertical direction Z and separating adjacent units of strings of cells (Fig. 5, note: Fig. 5 is corresponding to the intermediate portion of Fig. 1A comprising WL0~WL(n)),
wherein each unit of strings of cells comprises:
a first string of cells (e.g. 121-Even string of cells), each comprising first cells (i.e. even memory cells), and
a second string of cells (e.g. 121-Odd string of cells), each comprising second cells (i.e. odd memory cells).

    PNG
    media_image1.png
    448
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    593
    media_image2.png
    Greyscale

	In re claim 2, Lee et al. teach that the dielectric structures 86 comprise a first dielectric structure (e.g. a left portion of 86) and a second dielectric structure (e.g. a right portion of 86) partially surrounding the first string of cells (i.e. the left string of cells) and the second string of cells (i.e. the right string of cells) (Fig. 5).

	In re claim 3, Lee et al., in Fig. 20 and corresponding text, teach further comprising a separating insulating layer 3060/3061/3062 (col. 22, lines 34-46) between the first string of cells and the second string of cells.


                 
    PNG
    media_image3.png
    429
    579
    media_image3.png
    Greyscale

	In re claim 5, Lee et al. teach that each unit of strings of cells further comprises:
a first channel structure extending in the vertical direction comprising a first channel layer 80a/81a (col. 13, lines 10-11) and a first gate dielectric structure 84 (col. 13, lines 6-14); first gate structures 82 (string select lines 82 or SSL act as the first gate structures, col. 11, lines 9-10); a second channel structure extending in the vertical direction comprising a second channel layer 80b/81b (col. 13, lines 10-11) and a second gate dielectric structure 85 (col. 13, lines 6-14); and second gate structures 83 (i.e. ground select lines 83 or GSL act as the second gate structures, col.11, lines 11-12)(Fig. 4).
                 
    PNG
    media_image4.png
    426
    575
    media_image4.png
    Greyscale

	In re claim 6, Lee et al. teach that the first channel structure 80a/81a and the second channel structure 80b/81b have a planar shape and are opposite to each other (Fig. 4).

	In re claim 7, Lee et al. teach that each of the first cells comprises a portion of the first channel structure 80a/81a, and one of the first gate structures 82, and wherein each of the second cells comprises a portion of the second channel structure 80b/81b, and one of the second gate structures 83 (Fig. 4).

	In re claim 8, Lee et al. teach that the one of the first gate structures 82 is in contact with the portion of the first channel structure 80a/81a via the first gate dielectric 84, and the one of the second gate structures 83 is in contact with the portion of the second channel structure 80b/81b via the second gate dielectric 85 (Fig. 4).
	In re claim 9, Lee et al. teach further comprising first insulating layers separating the first gate structures 82; and second insulating layers separating the second gate structures 83 (Fig. 4).

	In re claim 11, Lee et al. teach that the first cells are partially surrounded by two of the first insulating layers (i.e. top and bottom portions of the first insulating layers) in the vertical direction (Fig. 4).

	In re claim 12, Lee et al. teach that the one or more units of strings of cells are arranged in columns (Figs. 18~20).

	In re claim 13, Lee et al. teach that the units of strings of cells 3030 and 3031, in adjacent columns are separated by a separating dielectric structure 3060 extending in a second direction Y perpendicular to the first direction X and the vertical direction Z (Fig. 20).
                 
    PNG
    media_image5.png
    442
    555
    media_image5.png
    Greyscale

	In re claim 19, Lee et al. teach further comprising a second contact BL connected to the first channel layer 51a and a third contact SL electrically connected to the second channel layer 51b (Fig. 2A).
                                     
    PNG
    media_image6.png
    604
    338
    media_image6.png
    Greyscale
	
5.	Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Rabkin et al. (US 2013/0273700).
	In re claim 1, Rabkin et al. teach a semiconductor device, comprising:
one or more units 171a and 171b of strings NSA0~NSA11 of cells 217a/217b (i.e. one or more sets of strings of cells, wherein memory-cell sets of 171a and 171b act as units, one circle such as 217a or 217b represents a memory cell, one memory cell or two memory cells act as a string, on string NSA10 is equivalent to 171a and another string NSA11 is equivalent to 171b, Figs. 2G, 3B, [0150], [0151]); and
dielectric structures 208 (i.e. slits filled with insulator, [0145]) extending in a vertical direction Z (Fig. 2G) and a first direction X (Fig. 3B) perpendicular to the vertical direction Z and separating adjacent units of strings of cells 171a and 171b (Figs. 2G, 3B, Note: slit 208 separates NSA10 and NSA11, wherein 171a is associated with NSA10 and 171b is associated with NSA11. [0151]),
wherein each unit of strings of cells 171a or 171b comprises:
a first string of cells, each comprising first cells C21 (Fig. 3B, note: one circle C21 represents one memory cell, [0150]), and
a second string of cells, each comprising second cells C22 (Fig. 3B, note: one circle C22 represents one memory cell, [0150]).

    PNG
    media_image7.png
    660
    803
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    685
    577
    media_image8.png
    Greyscale

	In re claim 2, Rabkin et al. teach that the dielectric structures 86 comprise a first dielectric structure DS1 and a second dielectric structure DS2 partially surrounding the first string of cells 171a and the second string of cells 171b (Fig. 3B).

	In re claim 3, Rabkin et al. teach further comprising a separating insulating layer SI between the first string of cells 171a and the second string of cells 171b (Fig. 3B).

	In re claim 4, Rabkin et al. teach that the first string of cells 171a and the second string of cells 171b are on two sides of the separating insulating layer SI, and the first dielectric structure DS1 and the second dielectric structure DS2 are on another two sides of the separating insulating layer SI (i.e. first dielectric structure DS1 is at left side of separating insulating layer SI and second dielectric structure DS2 is at right side of separating insulating layer SI) (Fig. 3B).

	In re claim 5, Rabkin et al. teach that each unit of strings of cells further comprises: a first channel structure 403/405/407 extending in the vertical direction comprising a first channel layer 407 ([0178]) and a first gate dielectric structure 403; first gate structures 405; a second channel structure 403/405/407 extending in the vertical direction comprising a second channel layer 407 and a second gate dielectric structure 403; and second gate structures 405 (Fig. 4D, Note: Fig. 4D shows one channel structure for each one of memory cells). 
                
    PNG
    media_image9.png
    561
    507
    media_image9.png
    Greyscale

	In re claim 6, Rabkin et al. teach that first channel structure 403/405/407 and the second channel structure 403/405/407 have a planar shape and are opposite to each other (Figs. 3B and 4D, note: one channel structure associated with a memory cell C21 is opposite to another channel structure associated with another memory cell C22).

	In re claim 7, Rabkin et al. teach that each of the first cells C21 comprises a portion of the first channel structure 403/405/407, and one of the first gate structures 405, and wherein each of the second cells C22 comprises a portion of the second channel structure 403/405/407, and one of the second gate structures 405 (Figs. 3B and 4D; note: first channel structure is associated with a memory cell C21 and second channel structure is associated with another memory cell C22, Fig. 3B).

	In re claim 8, Rabkin et al. teach that the one of the first gate structures 405 is in contact with the portion of the first channel structure 407 via the first gate dielectric 403, and the one of the second gate structures 405 is in contact with the portion of the second channel structure 407 via the second gate dielectric 403 (Fig. 4D, note: first channel structure is associated with a memory cell C21 and second channel structure is associated with another memory cell C22, Fig. 3B).

	In re claim 9, Rabkin et al. teach further comprising first insulating layers 413 separating the first gate structures 405 (i.e. 413 separating first gate structures 405 in two adjacent memory cells, such as C21 and c22); and second insulating layers 403 separating the second gate structures 405 (Fig. 4D, note: first gate structure is associated with a memory cell C21 and second gate structure is associated with another memory cell C22, Fig. 3B).

	In re claim 10, Rabkin et al. teach that the first insulating layers 413 are made of a different material than the dielectric structures 208 (i.e. compare Fig. 4D with Fig. 3B, wherein the legend of 413 is different from that of slit or 208).

	In re claim 11, Rabkin et al. teach that the first cells are partially surrounded by two of the first insulating layers 413 in the vertical direction (Fig. 4D).

	In re claim 12, Rabkin et al. teach that the one or more units of strings of cells are arranged in columns (Fig. 3B, note: there are eleven pairs of 171a/171b being arranged in columns).
	
	In re claim 13, Rabkin et al. teach that the units of strings of cells in adjacent columns are separated by a separating dielectric structure 208 extending in a second direction Y perpendicular to the first direction X and the vertical direction Z (Fig. 3A, which is a top view).

Allowable Subject Matter
Claims 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2013/0273700 and patented in US 9,401,371.  The improvement comprises: (a) parts of the units of strings of cells in adjacent columns are separated by a common source region extending in the second direction, wherein the common source region comprises a doped region and a conductive layer on the doped region (claim 14); and the second contact and the third contact are staggered arranged in a plan view (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 10,453,856 at least reads on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 2, 2022



/HSIEN MING LEE/